This is a petition under G. L. c. 260, § 15, filed on December 26, 1967, to vacate a judgment of the Superior Court for the county of Suffolk entered on March 13,1967, in favor of the plaintiff (the respondent here) in an action of contract for legal services against the petitioner. The petitioner and his counsel are both from Springfield. The petition alleges .that the default was entered for failure of counsel to appear at the call of the conciliation list. The petition was denied and the petitioner excepted. There was no abuse of discretion.

Exceptions overruled.